Name: Commission Regulation (EEC) No 2740/86 of 3 September 1986 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 9 . 86 Official Journal of the European Communities No L 252/21 COMMISSION REGULATION (EEC) No 2740/86 of 3 September 1986 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 Article 3 ( 1 ) of Regulation (EEC) No 606/86 is hereby replaced by the following : ' 1 . The quantity covered by an STM licence appli ­ cation may not exceed, per undertaking, the monthly quantity provided for in Article 2 and may not be less than :  100 tonnes for products falling within heading No 04.01 other than in immediate packings of a net capacity of 3 litres or less,  10 tonnes for products falling within heading No 04.01 in immediate packings of a net capacity of 3 litres or less ,  1 tonne for products falling within heading Nos 04.02, 04.03 and 04.04. No undertaking may submit more than one STM licence application per category of cheese.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 84 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Council Regulation (EEC) No 2297/86 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 2000/86 (4), has been amended several times in order to limit the abnor ­ mally high number of applications for STM licences ; whereas the measures adopted are insufficient and there ­ fore need to be supplemented so that certain operators cannot manipulate the system to their advantage ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 September 1986 . For the Commission Trans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 201 , 24 . 7. 1986, p. 3 . (3) OJ No L 58 , 1 . 3 . 1986, p. 28 . (4) OJ No L 171 , 28 . 6 . 1986, p. 36 .